Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NISHIMURA (2010/0014232).
	Regarding claims 1, 5, and 6, NICHIMURA discloses a method of manufacturing a cover member (housing case 1), the method comprising: 
	providing a lower mold defining a first inner space (10-Fig.22); 
	providing a rigid member formed of qlass (2-Fig.22) in the first inner space; providing an upper mold (15) on the lower mold (10) to define a second inner space (13) different from the first inner space (besides core 5 of Fig.22); 
	injecting a liquid polymer [1007]-[0108] into the second inner space (13); 
	curing the liquid polymer to form a cover member [0004], the cover member being a window of a display device [0113]; and 
	separating the cover member from the upper and lower molds [0109].
	Regarding claim 2, NICHIMURA discloses wherein the first inner space is defined by a planar surface of the lower mold and side surfaces bent from the planar surface in a first direction to surround the planar surface, and wherein the rigid member is on the planar surface (Fig.39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA (2010/0014232) as applied to claims 1, 2, 5, and 6 above, and in further view of PAKULA et al. (2012/0118628).
	The teachings of NISHIMURA are applied as described above for claims 1, 2, 5, and 6.

	Regarding claims 3-4, NICHIMURA is silent to the glass member (2-Fig.22) to comprise first, second, and third rigid members.  However, PAKULA et al. discloses multiple glass members for portable electronic devices wherein the glass members are insert molded.  PAKULA et al. discloses in Figure 1 a glass member 201, support structure 204 made of metal, and outer housing member 206 made from glass or metal [0039].  PAKULA et al. discloses the glass members are used in forming a cover window for display for portable electronic device via an injection molding process.  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the glass members of PAKULA et al. for the glass member of NICHIMURA for the predictable results of insert molding/injection molding the cover for portable electronic devices.

Allowable Subject Matter
7.	Claims 7-9 allowed.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742